239 F.2d 645
Donald James ELKINS et al.v.NEW MEXICO AND ARIZONA LAND COMPANY et al.
No. 5371.
United States Court of Appeals Tenth Circuit.
August 3, 1956.

Appeal from the United States District Court for the District of New Mexico.
Bart W. O'Hara, Denver, Colo., Charles A. Murdock, Denver, Colo., and Robertson & Skinner, Raton, N. M., for appellants.
J. R. Modrall, and William C. Briggs, Albuquerque, N. M., for appellees.
Before BRATTON, Chief Judge.


1
Dismissed on motion of appellants, appellees consenting thereto. D.C., 137 F. Supp. 767.